Name: Commission Regulation (EC) No 2088/94 of 24 August 1994 amending Regulation (EC) No 1843/94 increasing to 300 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 220/2 Official Journal of the European Communities 25. 8 . 94 COMMISSION REGULATION (EC) No 2088/94 of 24 August 1994 amending Regulation (EC) No 1843/94 increasing to 300 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EC) No 1843/94 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 300 000 tonnes of durum wheat to be exported to all third countries. 2. The regions in which the 300 000 tonnes of durum wheat are stored are stated in Annex I to this Regulation.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas Commission Regulation (EC) No 1843/94 0, opened a standing invitation to tender for the export of 200 000 tonnes of durum wheat held by the Italian inter ­ vention agency ; whereas, in the communication of 11 August 1994, Italy informed the Commission of the intention of its intervention agency to increase by 100 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened should be increased to 300 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EC) No 1843/94 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 Annex I to Regulation (EC) No 1843/94 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1994. For the Commission Karel VAN MIERT Member of the Commission 0 OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 197, 30 . 7. 1994, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. 0 OJ No L 21 , 26. 1 . 1994, p. 1 . O OJ No L 192, 28 . 7. 1994, p. 5. 25. 8 . 94 Official Journal of the European Communities No L 220/3 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Ravenna 6 810 Verona 2 202 Siena 1 280 Vicenza 500 Rovigo 2 321 Napoli 15 647 La Spezia 5 733 Reggio Emilia 2 500 Ferrara 6 569 Ban 17 007 Ancona 32 734 Palermo 2 661 Perugia 3 000 Siracusa 10 274 Livorno 2 000 Catania 10 871 Grosseto 6081 Agrigento 1 454 Macerata 5 875 Foggia 43 123 Potenza 9 241 Matera 6 000 Brindisi 4 823 Catanzaro 93 615 Caltanissetta 7 677'